Case 1:15-cv-01400-RWL Document 99 Filed 12/02/19 Page 1 of 3

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
yelas
ECF No. 1:15-CV-01400 (JEP)

 

   

MENDEZ, ET AL.,
Plaintiffs,
BPOSED ORDER GRANTING
~against- WITHDRAWAL OF SAIMA Z.
SHEIKH
FIRST GROCERY, INC., ET AL,
Defendants.

 

 

In accordance with Local Civil Rule 1.4, and upon consideration of the annexed affidavit

Saima Z. Sheikh of Baker & Hostetler LLP is hereby withdrawn as counsel for Defendants First

Grocery, Inc., Mi Ae Pae, and Youngho Ho Pae.

Dated: December +2019
SO ORDERED

 

 

 

 

 

 

 

 

 

 

 

USDC sD\y.
U.S...
ELEC 11.,;. oo
Doce. ICALLY FILED Robert Wt enrpurger
DATE |": ‘aoa apen United States Magistrate Judge
ae BANG Southern District of New York
TT
Case 1:15-cv-01400-RWL Document 99 Filed 12/02/19 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

froaln
ECF No. 1:15-CV-01400 GER)

 

MENDEZ, ET AL.,

Plaintiffs,
AFFIDAVIT OF SAIMA Z. SHEIKH
~against-

FIRST GROCERY, INC., ET AL,

Defendants.

 

 

STATE OF NEW YORK)
) SS.
COUNTY OF NEW YORK )

SAIMA Z. SHEIKH, being duly sworn, deposes and states:
1. I am an Associate with the law firm of Baker & Hostetler LLP and former
Associate at FordHarrison LLP. I am currently out on maternity leave from Baker & Hostetler

LLP.

2, I am admitted to practice in this Court and respectfully submit this Affidavit in
_ support of the Proposed Order Granting Withdrawal of Appearance of Saima Z. Sheikh.

3. On November 23, 2015, while at FordHarrison LLP, I entered a Notice of
Appearance for Defendants First Grocery, Inc., Mi Ae Pae, and Youngho Ho Pae
(“Defendants”). ECF No. 56.

4, These Defendants have been clients of Michael Yim, a former attorney at
FordHatrison LLP and current Partner at Putney, Twombly, Hall & Hirson LLP. Mr. Yim has

entered an appearance in this case on behalf of these Defendants. ECF No. 24.
| Case 1:15-cv-01400-RWL Document 99 Filed 12/02/19 Page 3 of 3

5. I hereby request leave to withdraw as counsel for Defendants First Grocery, Inc.,
Mi Ae Pae, and Youngho Ho Pae because I am no longer associated with FordHarrison LLP,
where I represented said Defendants. I no longer represent said Defendants.

6. Mr. Yim continues to represent said Defendants in this action. ECF No. 24.

Secu Lt,

~~ SAIMA Z, SHEIKH

Dated: December 2, 2019

Sworn to before me this
2 _day of December, 2019

Cbhtrdinnsd. Plang~——
NOTARY PUBLIC‘

 

CHRISTINA I. BELANGER
NOTARY PUBLIC
State of New York
No, 01BE4845827
| Qualified in Suffolk County
| Certificate Filed in New York County
Commission Expires September 30, 20-21

 
